In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Dolan, J.), dated June 11, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the defendants established their entitlement to judgment as a matter of law based upon the doctrine of assumption of the risk ordinarily associated with being a spectator at a sporting event (see Akins v Glens Falls City School Dist., 53 NY2d 325 [1981]; Koenig v Town of Huntington, 10 AD3d 632, 633 [2004]; Suarez v HBQVB Athletic Assn., 303 AD2d 396, 397 [2003]; Honohan v Turrone, 297 AD2d 705, 706 [2002]; Lynch v Board of Educ. for Oceanside School Dist., 225 AD2d 741, 741-742 [1996]; Clark v Goshen Sunday Morning Softball League, 122 AD2d 769, 770 [1986]). In opposition, the plaintiff failed to present competent evidence that the defendants did not provide adequate supervision or that the defendants unreasonably increased the inherent risks of injury from the game of baseball (see id.; cf. Muniz v Warwick School Dist., 293 AD2d 724 [2002]). Krausman, J.P, Mastro, Rivera and Skelos, JJ., concur.